NOTE: This order is n0nprecedentia1.

United States Court of Appeals
for the Federal Circuit

APPLE INC.,
Plaintiff-Appellee,

V.

SAMSUNG ELECTRON`ICS CO., LTD., SAMSUNG
ELECTRONICS AMERICA, INC., AND SAMSUNG
TELECOMMUNICATIONS AMERICA, LLC,
Defendants-Appellants.

2012-1506

Appeal from the United States District Court for the
Northern District of California in case n0. 11-CV-1846,
Judge Lucy H. Koh.

ON MOTION

Before BRYS0N, PRQST, and O’MALLEY, Circuit Judges.
PER CURIAM.
0 R D E R

Samsung Electronics Co., Ltd. et al. move for a stay,
pending appeal, of the preliminary injunction entered by
the United States District Court for the Northern District

APPLE INC. V SAMSUNG EI..ECTRONICS CO., LTD. 2

of California on June 26, 2012. Apple, Inc. opposes the
motion.

In deciding whether to grant a stay or injunction
pending appeal, this court “assesses the movant’s chances
of success on the merits and weighs the equities as they
affect the parties and the public." E.I. Du,pont de Ne-
mours & Co. v. Phillips Petroleum Co., 835 F.2d 277 , 278
(Fed. Cir. 1987); see also Stor.ndard Hauens Procls. v.
Gencor Indus., 897 F.Zd 511 (Fed. Cir. 1990). T0 prevail,
a movant must establish a strong likelihood of success on
the merits or, failing that, must demonstrate that it has a
substantial case on the merits and that the harm factors
militate in its favor. Hilton u. Braunskill, 481 U.S. 770,
778 (1987).

Upon consideration thereof,
IT ls ORDERED THAT:

The motion is denied.

FoR THE CoURT

JUL 19  /s/ J an Horbaly
Date J an Horbaly
Clerk
ccc Kathleen M. Sullivan, Esq.
Michael A. Jacobs, Esq.
s19 R$LLED
PEALSFOH
“~"`*-,?%“F;gg;iillpc\scurr
JUL 179 2012
JANHUBBA|.Y

CLERK